 DECISIONS OF NATIONAL LABOR RELATIONS BOARDT. F. E. Industries, a Division of Dayco, Inc. andLocal No. 64, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica and Patrick O'Connor. Cases I-CA-11881 and 1-CA-11885August 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 10, 1977, Administrative Law Judge JerryB. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs, andRespondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, T. F. E.Industries, a Division of Dayco, Inc., Warwick,Rhode Island, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on January 12 and 13, 1977, at Providence, RhodeIsland.I A stipulation by the parties relating to jurisdictional facts is marked asALJ Exh. I and is received into the record.231 NLRB No. 111The charge in Case I-CA-I 1881 was filed on June 14,1976, and an amended charge was filed on July 19, 1976.The charge in Case I-CA-11885 was filed on June 14,1976. Case 1-CA-I 1881 and Case I-CA-I 11885 were dulyconsolidated by order on August 16, 1976. The complaintin this matter was issued on August 16, 1976. The issuesconcern (1) whether Respondent has violated Section8(a)(1) of the Act by conduct of interrogation and promisesof benefits, and (2) whether Respondent has violatedSection 8(a)(3) of the Act by discriminatorily dischargingthree employees on June 11, 1976, and suspending oneemployee on said date because of union or protectedconcerted activities.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER2T. F. E. Industries is a trade name and division fullyowned by Dayco, Inc., an Ohio corporation, and is theRespondent herein.At all times material herein T. F. E., has maintained itsprincipal office and place of business at 100 Gilbane Street,in the city of Warwick, State of Rhode Island (herein calledthe Warwick plant), and is now and continuously has beenengaged at said plant in the manufacture, sale, anddistribution of plastic industrial components and relatedproducts.Respondent in the course and conduct of its businesscauses, and continuously has caused at all times materialherein, large quantities of plastics used by it in themanufacture of industrial components to be purchased andtransported in interstate commerce from and throughvarious States of the United States other than the State ofRhode Island, and causes, and continuously has caused atall times herein mentioned, substantial quantities ofindustrial components to be sold and transported from saidplant in interstate commerce to States of the United Statesother than the State of Rhode Island. Annually Respon-dent received materials valued in excess of $50,000 directlyfrom points located outside the State of Rhode Island.As conceded by Respondent, and based upon theforegoing, it is concluded and found that Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVED3Local No. 64, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.2 The facts herein are based upon the pleadings and admissions therein.3 The facts are based upon the pleadings and admissions therein.612 T. F. E. INDUSTRIESIll. THE UNFAIR LABOR PRACTICE ISSUESA. Preliminary Issues41. Supervisory statusAt all times material herein, the following named personsoccupied positions set forth with their respective names,and have been and are now agents of Respondent, actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the Act: William Kelly, plant manager;Charles Orr, quality control foreman; Steve Moss, mainte-nance foreman; Walter Chapman, foreman; John Par-quette, foreman; and Joseph Merrill, extrusion departmentforeman.2. The discharge and suspension of employeesOn or about June 11, 1976, Respondent did discharge orsuspend those employees at its Warwick plant whosenames appear below:Michael Groff -dischargePatrick O'Connor -dischargeDavid Mozley -dischargeStanley Johnson -suspensionRespondent has, since June 11, 1976, failed and refusedto and continues to refuse to reinstate Michael Groff,Patrick O'Connor, and David Mozley to their former orsubstantially equivalent positions of employment.B. Interference, Restraint, and Coercion1. The General Counsel alleged and Respondentdenied that "On or about May 1, 1976, Respondent, by itssupervisor and agent Walter Chapman on Respondent'spremises, promised its employee economic benefit in theform of a wage increase to induce him to refrain frombecoming or remaining a member of the Union orengaging in union or other concerted activities."The only witness presented with respect to this issue wasO'Connor. O'Connor credibly testified to facts whichsupport a finding of violative conduct as alleged.Thus, O'Connor credibly testified to the effect thatChapman made such unlawful promise in May 1976. Whatoccurred is revealed by the following credited excerptsfrom O'Connor's testimony.A. Not the exact date, but sometime, I would sayaround May; sometime in May.Q. Where were you when he discussed it with you?A. Inside the plant, right outside my department.Q. Tell us, if you can, what he said and what yousaid?A. Well, he approached me and said that he wasgoing to try to get me a fifteen cent raise, if the Uniondidn't tie his hands, and that I was doing a very goodjob and that I was one of the best workers they had inthe pressure sensitive department.Considering the foregoing, I find and conclude, asalleged, that Respondent, by its supervisor and agent,Chapman, promised its employee economic benefits in theform of a wage increase to induce him to refrain frombecoming or remaining a member of the Union orengaging in union or other concerted activities. Suchconduct is violative of Section 8(a)(X) of the Act. It is soconcluded and found.2. The General Counsel alleged and Respondentdenied that "On or about May 1, 1976, and at various timesthereafter, Respondent by its supervisor and agent SteveMoss on Respondent's premises, interrogated its employeesconcerning their membership in/or activities on behalf ofthe Union."The only witness presented with respect to this issue wasO'Connor. O'Connor credibly testified to facts whichsupport a finding of violative conduct as alleged.Thus, O'Connor credibly testified to the effect that Mossinterrogated him a few times during a period of time ofApril through June 1977. What occurred is revealed by thefollowing credited excerpts from O'Connor's testimony.Q. Did anyone else from management of T. F. E.ever speak to you about the Union?A. Yes.Q. Who?A. Steve Moss.Q. When?A. Oh, a few times.Q. During what period?A. April through June.Q. Tell us what he said to you about the Union?A. Well, he just wanted to know how I felt about it,and how my friends in the plant felt about it.Q. And he asked you this on more than oneoccasion?A. Yes.Considering the foregoing, I conclude and find thatRespondent, by its agent and supervisor, Moss, in April,May, or June, unlawfully interrogated an employee abouthis and other employees' feelings about the Union. There isno evidence of legitimate need for such interrogation. Noris there evidence that assurances of nonreprisals weremade. Accordingly, it is concluded that such interrogationwas coercive and unlawful and therefore violative ofSection 8(aX I) of the Act.3(a). The General Counsel alleged and Respondentdenied that "On or about June 8, 1976, Respondent by itssupervisor and agent Charles Orr on Respondent's premis-es, offered its employee economic benefit to induce him torefrain from becoming or remaining a member of theUnion or engaging in Union or other concerted activities."(b). The General Counsel alleged and Respondentdenied that "On or about June 8, 1976, Respondent, by itssupervisor and agent William Kelly on Respondent'spremises, promised its employees economic benefit toinduce them to refrain from becoming or remainingThe facts are based upon the pleadings and admissions herein.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Union or engaging in Union or otherconcerted activities."The facts relating to the issues set forth above areinterrelated and are based upon a composite of the creditedaspects of the testimony of Mozley and Kelly.As background, the facts reveal that in the past Mozley,while at work, had been attending school. Knowing thatthe Company had some program relating to reimbursementfor expenses concerning school courses taken by employ-ees, Mozley in 1975 had tried to receive reimbursement forexpenses connected with courses he was taking. Mozley'srequest for reimbursement had been rejected because hismajor was a science major and the Company's planinvolved reimbursement for courses leading to a major in ajob-related field of engineering or business.On June 8, 1976, the day before the NLRB representa-tion election, Supervisor Orr spoke to Mozley. Whatoccurred is revealed by the following credited excerpts ofMozley's testimony.A. Charles Orr spoke to me on June the 8th,around five o'clock in the afternoon.Q. Could you tell us what he said, and what yousaid?A. I was standing outside in front of the sheetmolding room, that was the job I had at that particularday; and he came up to me, we're on friendly terms, hewas my boss when I was back in Quality Control, andhe came over for a little chat. He said to me, "Are youstill going to school?" and at that time, that semester Ihad dropped out. This was school, college, RhodeIsland Junior College, and he said, did I -he asked meif I had ever tried to get any of my courses paid forthere, because the company, Dayco Corporation had apolicy of reimbursing employees who, as I understoodit, I was told if they were in the right program, if theywere in a business related program, the company wouldreimburse for different courses taken in that particularmajor.I told him that I had tried to, but I was rejected on -for the fact that I wasn't going into a business relatedmajor, and he said, "Well, you know, Bill Kelly sent meout here to ask you that", and I said, "Oh", and thatwas that.Later on the same date, Supervisor Kelly spoke toMozley. What occurred is revealed by the followingcredited excerpts from Mozley's testimony.Q. What about Kelly? Did you have any conversa-tion with Kelly during that same period of time?A. Yes, I did, the same day, June 8th at night,approximately nine o'clock.Q. More than one?A. Yes; twice he came to talk to me.Q. All right, would you tell us what he said, andwhat you said, please, the first time?A. Mr. Kelly came into my sheet molding room. Ihad just taken a sheet out from under pressure, and Iwas pulling it out, taking apart the mold and bringingthe sheet up, see what kind of condition it was in, andhe came over to me and we were both looking at thesheet, looking for whatever imperfections might be in it.He asked me, "You know, Dave, we're thinking ofmoving Richard Piscopio, who was an inspector, intoanother job; so there might be an opening for aninspector", and I said, -he asked me, would I want tobe one, and I said, "Well, I'd like to go back to that,yes." I said, "I'd rather stay on second shift like I was,previous, and working at this time, also." He said,"Well, yes", I could stay on second shift, I'd be thesecond shift Inspector.I was kind of curious; at the time I said, "Well Bill,you know I haven't had such a good attendance recordlately" and he said, "Well, I'm aware of that, but youknow, what's been the problem?" I said "Well, it's beena little alcohol related, drinking over the weekend, andmaybe on Monday I don't feel much like coming intowork; or seeing how I do work second shift, the warmweather was coming in and I'd go out for a day at thebeach and get into a little drinking, and come threeo'clock I just didn't feel like I should show up."So he says to me, "Well, you know, if we give youthis new position, do you think this is going to be aproblem?" I said, "No, because I realize that whenyou're an inspector, that is definitely something youhave to show up every day for, because it's a smalldepartment, to have someone cover for you would be avery inconvenient situation, as opposed to when you'rein production." I said, "No, I didn't think that I wouldhave any problem in my new capacity, with drinking.",and then he left.Q. All right, was there a second conversation?A. Approximately fifteen minutes later he cameback, and he asked me, he says, "You've been going toschool lately, haven't you?", and I was little embar-rassed because I hadn't been doing too good in school,and I kind of, I says, "Well, you know, I kind ofdropped out this semester, I wasn't doing too good."So he says, "Have you ever tried to be reimbursedfor these courses?", and I says, "Well yes, I talked toCarl Wishart, who was the Auditor at the time, aroundDecember of '75, and I asked him if I could possibly bereimbursed for any of my courses, because like I said, Iunderstood that that program did exist." "I wasrejected by Mr. Wishart, I had a conversation with himand I told him that I was heading into a Science major,and he said, 'Well, really, this program, we're tryingto-if you're going into engineering or business, thatthis is the kind of reimbursement we want to beinvolved with', and so therefore he said, 'I'm sorry, Ican't do anything for you.' "So Mr. Kelly said, "Well, you know, Dave, there'sbeen a little bit of a reorganization here in the plant,and now I'm head of this program in this plant", and hesaid, "Are you planning to go back to school at all?" Isaid, "Well, not next semester, but perhaps the semesterafterwards," and he said, "Well, like I said, I'm head ofthe program now, and if you do go back to school,maybe we just won't have to mention your major, andwe can reimburse you on a course by course basis." I614 T. F. E. INDUSTRIESsaid, "Well, I'll consider it when it comes up again." Heshook his head and left.Considering all of the foregoing, I am not persuaded thatthe facts reveal that Respondent, by Orr, offered Mozleyeconomic benefit to induce him to refrain from becomingor remaining a member of the Union or engaging in unionor other concerted activities. The facts reveal that theCompany did have a program concerning reimbursementfor certain school courses taken by employees. Orr'squestioning of and remarks to Mozley were directed towhether Mozley was still going to school and whether hehad tried to get reimbursement for such courses. Consider-ing the facts, I am not persuaded that Orr was aware thatMozley had unsuccessfully tried to get reimbursement forthe courses Mozley had taken. Nothing in Orr's remarkssuggested that Mozley was entitled to get anything otherthan that which he would rightfully be entitled to.Accordingly, the allegation of unlawful conduct by Orr willbe recommended to be dismissed.Considering all of the foregoing I am persuaded, andconclude and find, that Respondent, by the conduct ofPlant Manager Kelly on June 8, 1976, promised itsemployees economic benefit to induce them to refrain frombecoming or remaining members of the Union or engagingin union or other concerted activities. Considering thetiming of events, the pendency of the NLRB representationelection to be held on June 9, 1976, the facts preponderatefor a finding that Kelly's discussion with Mozley involvedpromises of benefits to Mozley, to wit being made aninspector and being allowed reimbursement for schoolexpenses not normally allowed; and the facts preponderatefor a finding that such benefits were offered as inducementto persuade Mozley to vote against union representation.In sum, the facts reveal that Respondent, by Kelly, on June8, 1976, engaged in conduct violative of Section 8(a)(1) ofthe Act as alleged. It is so concluded and found.C. Alleged DiscriminationThe discrimination issues concern whether Respondent(a) retaliated against employees because its employees hadvoted for union representation, or (b) took disciplinaryaction for nondiscriminatory reasons, by (1) firingO'Connor and Groff on June II, 1976, for violation of rulesin leaving company premises without permission andreporting back to work late from breaktime, (2) firingMozley on June 11, 1976, for using vulgar language tomanagement and not following supervisors' instructions,and (3) suspending Stanley Johnson for 3 days on June 11,1976, for being late.The relevant facts concerning these issues and thecontentions of the parties may be summarized as follows:I. Respondent has had published rules concerningemployee conduct and discipline since early 1974. Such' The facts are based upon a composite of the credited aspects of thetestimony of Kelly. Chapman, Merrill, O'Connor, Walker, Mozley, and theexhibits in the record.' Kelly credibly testified to such effect. Mozley's testimony reveals thathe had argued against such interpretation of progressive discipline asregards a discipline issued to him before the critical events herein.7 The General Counsel, utilizing in large part habitual lateness orhabitual absence as an example, questioned Kelly as to the question ofrules set forth certain violations deemed sufficient groundsfor disciplinary action, ranging from reprimand to suspen-sion or discharge. Some of the published rules haveindicated discipline alongside of such rules that suggestprogressive steps of discipline from warning or warnings tosuspension to discharge. Some of the rules have indicatedprogressive discipline from suspension to discharge. Someof the rules have indicated discipline of discharge only.5Despite the suggestion that the way the rules werewritten that discipline was progressive only as to thespecific rules related to, the facts clearly reveal thatRespondent has interpreted and applied the rules on abasis that discipline was progressive on a combined basis.Thus, a warning for violation of one rule might set in effecta discipline of suspension for a subsequent violation ofanother rule.6As to most of the rules, Respondent utilized oralwarnings before the issuance of written warnings. As tosome of the rules, those for which discharge was the setdiscipline, investigation or ascertainment of facts is utilizedand oral warnings are not issued. After written warningshave been issued oral warnings are not used if discipline iswarranted. Foremen or supervisors, however, use judgmentin determining whether discipline is warranted. If disciplineis warranted, written warning, suspension, or discharge isutilized as the progression may call for.7In February 1976, Plant Manager Kelly found reason toremind his foremen and supervisors to enforce the rulesequally. At such time Respondent had in its employmentan employee named Karg, who was on parole. ApparentlyRespondent bent its rules to help keep Karg as anemployee and out on parole. Around this time employeeWalker wanted a wage increase ahead of the timescheduled, complained about disparate application of therules, complained about Groff s and O'Connor's atten-dance, and threatened to go to EEOC with a complaint. Asa result, Plant Manager Kelly told his supervisors that therules were the same for everyone.The evidence relating to discharges of employeescovering a period of time prior to the advent of the Union'sorganizing efforts reflects discharges on a number ofoccasions consistent with reasons set forth for discipline ofwarnings, suspension, or discharge in the published rules.Such is also true for the period of time after the event of theUnion's organizing efforts. The evidence relating towarnings and suspensions, including the specific evidenceconcerning warnings and suspensions of Mozley, Groff,O'Connor, and Johnson reflects warnings and suspensionsconsistent with the purport of the published rules.The evidence relating to whether or not Respondentignored its rules prior to June 11, 1976, is limited totestimony concerning the enforcement of rules concerninglateness or return to work, and to the rule concerningleaving from Respondent's premises without permission.flexibility in determining discipline. Kelly appeared a very frank, forthrightand truthful witness, and answered such questions relating to discipline,habitual absences, and habitual lateness. The difference between consider-ation of lateness and habitual lateness, absence and habitual absences, atfirst blush present a confusing picture. I am persuaded that Kelly was anhonest and truthful witness and that, considering his testimony as a wholeand the logical consistency of facts, the facts are as set forth.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the enforcement of the rule concerning leavingRespondent's premises without permission, Walker testi-fied to having left Respondent's premises without permis-sion, that on such occasion he was seen by his immediatesupervisor. As to such testimony, however, no attempt wasmade to establish the date or approximate date that Walkerleft the premises without permission and when the samewas observed by a supervisor. In view of Respondent'sactions in reemphasizing the implementation of its rules inFebruary 1976, such testimony is of inconsequential valuein resolving the issues in this case. Further testimony byWalker was to the effect that he had seen a supervisor, Orr,leave the premises on Walker's bike during breaktime in1974. Again, in view of Respondent's actions in February1976, of reemphasizing its rules and since Orr was asupervisor, such evidence is of inconsequential value inresolving the issues in this case.The General Counsel also presented testimonial evidenceby O'Connor to the effect that he had left the plant quite afew times on coffeebreaks, that he had taken his bike offthe premises on breaks, and that he was never warnedabout taking his bike off the premises on breaks. Suchtestimony, however, did not refer to whether or notO'Connor had received permission to leave on suchoccasions. Nor did such testimony reveal the date or datesof such occurrences. Considering this and the evidencerevealing Respondent's emphasizing its rules in February1976, such evidence is of inconsequential value in resolvingthe issues in this case.The credited testimony of Chapman and the exhibits inthe record relating to discipline imposed on Groff andO'Connor support a finding that Chapman did imposediscipline on Groff and O'Connor after February and tothe date of their discharge. The credited testimony ofChapman reveals Chapman to be a person who tried to bereasonable, who, on occasion when Groff and O'Connordrove up at the time for reporting to work, allowed them topunch in and then to park their car; who was aware ofGroffs and O'Connor's tendency to overstay breaks andwho warned them about such incidents; who was awarethat Groff and O'Connor left the premises withoutpermission; and warned them about such actions and thatthey should not do so unless in an emergency.8Chapmanalso gave Groff and O'Connor permission at times to leavethe premises at lunchtime to go home, apparently forlunch. Considering, however, the imposition of disciplineby Chapman in March and April 1976, on O'Connor, andin February, March, and April 1976, on Groff, it is clearthat Chapman, although somewhat lenient and reasonable,did not ignore the rules in his supervision of Groff andO'Connor.2. The facts reveal that the Union commenced itsorganizational activities directed at Respondent's employ-ees on or about April 20, 1976. As to the allegeddiscriminatees, the facts reveal that O'Connor and Groffsigned union cards on April 22, 1976, that Johnson signed aunion card on April 21, 1976, and that Mozley did not signa union card. The facts also reveal that O'Connor, inaddition to signing a union card, talked to Dave Walker8 I credit Chapman's testimony over O'Connor's to this point as to anyconflict thereto.and other employees about the Union. Mozley was not atthe plant on the day that union cards were signed. Mozley,however, talked to other employees about the Union anddid pass out some union leaflets on his shift.The bargaining unit involved in the representationelection was small in number, consisting of 37 employees.The plant's work layout, however, is rather large. Nocontention and no evidence was submitted to support abasis of inference of company knowledge of specificemployee union activity. Thus, no evidence was presentedto reveal closeness of work stations, assembly line, or otherfactors normally considered with respect to the question ofpossible inference of company knowledge of union activityon the part of specific individuals.The evidence relating to Respondent's conduct violativeof Section 8(aXl) does not reveal a basis of direct evidenceof or supportive of an inference of specific companyknowledge of union activity or beliefs by individuals.Rather such conduct revealed itself to be an unlawfulcampaign activity of the persuasion type excepting forMoss' interrogation of O'Connor. O'Connor's testimony asto such interrogation was presented in such a generalmanner that there are no details to suggest companyknowledge, or that O'Connor revealed his own or otheremployees' preference for the Union.Although I set forth the above discussion and consider-ation of the question of company knowledge of employeeunion activity, the General Counsel's clear position as tothe theory of his case excludes a contention that Respon-dent had specific knowledge of individual employee unionactivity or beliefs. Further, the General Counsel's theory isof such a nature that actual union activity or beliefs of theindividual employees who were discharged is essentiallyirrelevant. Rather, the General Counsel's theory is broadbased and simply that Respondent was irritated at itswhole complement of employees for having selected theUnion. Thus, the General Counsel contends that Respon-dent retaliated in a general effect by enforcement of rulesbecause the employees selected the Union.3. The evidence as to when Respondent first becameaware of union activity is not precise. Kelly crediblytestified to the effect that he first became aware of theUnion when he received a petition for a representationelection about a month before June 9, 1976. The testimonyof O'Connor and Mozley placed the timing of some ofRespondent's promises of benefits and interrogation inApril, May, and June. O'Connor's testimony to the effectthat Moss engaged in unlawful interrogation about unionactivities and beliefs set such as occurring during Aprilthrough June. Such testimony was general in effect. In sumthe evidence has probative value to reveal that Respondentacquired knowledge and commenced a campaign againstthe Union in May 1976.Respondent's campaign did not include any threats ofreprisals but was rather geared to the promise of benefits topersuade individual employees to vote against the Union inthe pending election.On the day before the election, Plant Manager Kellymade a speech to employees to present Respondent's616 T. F. E. INDUSTRIESarguments against having a union. Kelly argued in effectthat he had made beneficial changes for the employees andthat if the employees voted for the union, they were ineffect saying that he had not done a good job and werevoting against him. Kelly told the employees in effect thathe considered that if they voted for the Union it was apersonal vote against him.94. On June 9, 1976, the NLRB representation electionwas held for Respondent's employees and the employeesvoted 23 for, and 12 against, the selection of the Union ascollective-bargaining representative.The Discharge of Mozley5. On June 9, 1976, an incident occurred betweenDavid Mozley and one of Respondent's supervisors,Alfano. The details of such incident are set forth laterherein. On June 9, 1976, Supervisor McCormick toldMozley that he was being suspended until further notice. Itis clear that Mozley knew that such action related to hisconduct toward Alfano. On June 10, 1976, Mozley had adiscussion with Plant Manager Kelly. It is clear thatMozley knew at this time that Kelly was consideringwhether Mozley should be discharged. On June 10, 1976,Respondent decided to discharge Mozley effective as ofJune 9, 1976. Thereafter, on Monday, June 14, 1976,Mozley telephoned Foreman Chapman,t0told Chapmanthat he understood that he had been fired and that he hadnot been notified of it, and asked if it were true that he hadbeen fired. Chapman told Mozley that it was true andasked Mozley to come down and talk it over a little bit.Prior to the events leading to Mozley's discharge on June9, 1976, the following may be summarized as to Respon-dent's file record of warnings and discipline for Mozley. OnSeptember 11, 1975, Respondent noted a written warningfor Mozley's failure to give notice of not reporting to work.On March 30, 1976, Respondent noted a written warningfor Mozley's not showing up for work after having calledand saying he would be late." On April 21, 1976, therecords reveal that Respondent suspended Mozley for 3days "for not calling up."The Events of June 9, 197612On June 9, 1976, Mozley had lunch around 2 to 2:30p.m. Mozley had a couple of beers with his lunch. Mozleythen went to the plant at 3 p.m. and voted in the NLRBrepresentation election. Afterwards, Mozley reported to hiswork station. Jack Covill, a person whose duties seem to berelated to Respondent's production processes, told Mozleythat Respondent had another job for him to do, thatMozley was being put on the flattening machine. Mozleywent to the flattening machine. The day was a "hot" dayand apparently the flattening machine work is "hot."Mozley asked Covill what it was that he was going to do.Covill told Mozley in effect that there was a problem with9 1 am not persuaded that Kelly intended such remarks as a threat ofretaliatory conduct if the employees selected the Union. The evidencereveals that Kelly's remarks were in effect answers to contentions made bythe Union.'o The pleadings establish that Chapman was a foreman. Chapmandescribed himself as plant supervisor." Whether Respondent gave Mozley a copy of such warnings is notthe material, that there had been quite a few runs, that thematerial was thick and would not lay down flat, that theywould have to try something new with the material, thatProcess Engineering Manager Alfano would tell him whatto do, and that in the meantime he should set the machineup as he normally would.Mozley started setting the machine up and putting thematerial (a roll) on a spindle ready to thread through.Covill told Mozley in effect that he would get Alfano to tellhim what to do.Covill left and later returned with Alfano. Covill toldAlfano to tell Mozley what he had to do to get the materialto lay down correctly. Alfano made some remarks to theeffect that the material was too wide, that something waswrong with it, that maybe they could shrink the material.Alfano started to work on trying to thread the machine.Mozley considered that Alfano should be giving himinstructions. Mozley also considered that Alfano was notsetting the machine up properly. Mozley became angry,yelled at Alfano, called Alfano a "horse's ass" and an "asshole." Mozley pushed Alfano aside and told him that hecould do the job himself, that he knew what he was doing,that he worked on this machine. Alfano told Mozley,"Okay, that's it."Mozley's remarks to Alfano were loud and boisterousand were overheard by "Engineering Technician" McCor-mick. McCormick came up while Mozley and Alfano weretalking and told Mozley to calm down, to knock off thecussing. Mozley did not immediately cease his talking butas a result of McCormick's remarks did finally cease hisremarks.Alfano and McCormick left Mozley and went into theoffice to see Plant Manager Kelly. Alfano and McCormickreported the incident with Mozley to Kelly. Present withKelly was a Mr. Cortjohn, director of labor relations ofRespondent's parent company. Kelly asked Cortjohn howhe should handle the matter. Cortjohn told Kelly to handlethe matter the way he would normally handle it. Kelly toldMcCormick to suspend Mozley until further notice, untilsomeone contacted him.In the meantime Mozley had tried to run some materialthrough the flattener without much success. McCormickreturned from the office to where Mozley was working andtold Mozley that Kelly had told him to tell Mozley that hewas suspended, that he should go home until further notice,until someone got in touch with him. Mozley askedMcCormick when he thought Kelly would call him.McCormick told Mozley that he did not know. McCormicktold Mozley to shut the machine down. Mozley refused toshut the machine down and told McCormick to shut themachine down himself.On June 10, 1976, Mozley contacted Plant ManagerKelly about the June 9, 1976, incident. What occurred isrevealed by the following credited excerpts from Mozley'stestimony.clear. The exhibits reveal that Morley signed a "Pay Roll Change Notice"with remarks to the effect of such warrungs. It appears that Respondentutilized such "Pay Roll Change Notice" as a record of warnings andconstrued the filing a recording of such warnings as a written warning.12 The facts are based upon a composite of the credited aspects of thetestimony of Mozley, Alfano, McCornuck, and Kelly.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, I did. The next morning, June 10th I calledup the office and asked for an appointment with BillKelly, at an hour that was convenient with him. It wasset up for eleven-thirty that morning.Q. Did you see him?A. Yes, I did.Q. Would you tell us what he said, and what yousaid?A. I came in, and I said, "Bill, how can you haveone day offered me these benefits, and then the nextday suspend me without even talking to me, andhearing my side of the story. He said, "Well, Dave, Ihad my hands full with the Union that day. I just wentby what people told me. They came in, they said youwere yelling and there was alcohol on your breath,"and I said, "Bill, I had a couple of beers before I camein, there's the alcohol on my breath." He said, "Well,when did you have these beers?" and I said, "Well, Ihad them around two, two-thirty." He said, "Well, youknow, you're not supposed to drink. I'd say it wouldn'tbe proper to drink anytime after twelve o'clock if youhave to be in here at three o'clock." He went on inlength about how alcohol has no place in the plant, andI said, "Well, Bill, I told you last night that I don't -Ido have a little problem with alcohol, but like I nevercome in here when I'm drunk, because I realize you'vegot very expensive equipment around here, and I can'tbe coming in here drunk and working with this kind ofexpensive equipment. I realize that." So he said, "Well,let's call in Steve Alfano and Jim McCormick and let'ssee what they have to say." So Jim McCormick came infirst. Steve Alfano didn't come in until later. So we gotinto a discussion and Bill Kelly -I remember onequestion he asked Jim, he says; about the alcohol, hesays, "Well, would you say Dave was drunk at thetime?" and Jim said, "No, I wouldn't say he was drunk.He wasn't staggering or anything like that, but he didhave alcohol on his breath."Then Steve Alfano came in, and Bill Kelly wentthrough what I had told him was my side of the story,and he capsulated whatever Steve said was his side ofthe story. Steve and I got into a discussion about how Ican't be treating supervisors in this kind of way. Thatwas no way to act. Previous to him coming in, I did tellBill Kelly that I wouldn't object to apologizing to Steve.I really thought this incident was just a quick flare-up,and nothing more serious than that. So, then when theycame back in, Steve and I had a discussion and thenSteve left cause it was getting on towards lunchtime. SoI asked Bill, I said, "Well, Bill," -Bill offered, he said,"Well, I'm still mulling this over in my mind. I'm stillkeeping in mind the idea of discharge."Then we go into another discussion about the waythat the Union rules -not the Union; the plant rulesworks. I asked him why -I said the last suspension, I'1 Some of the questions directed to Kelly related to whether Kelly onJune 9. 1976. directed McCormick to prepare the paperwork. This pointseems to have been confused in the dialogue of the testimony and thequestions that followed. Initially. witness Alfano was questioned as toseveral events. At one point, in a conclusionary manner, Alfano testified tothe effect that McCormick prepared the paperwork. Later, apparentlyassuming this answer to be related to the events of June 9, 1976, witnesshad protested the suspension that John Parquette, hewas the one who gave it to me; and I said, "Really, Ithink I should have had a warning, because in thatparticular offense, which was coming to work -notcoming to work and not calling, I had had one warningalready; but the rules say for a warning, a warning, andthen a suspension, and then a dismissal. But I had onlyhad one written warning for that particular thing, but Ialso had a written warning in absences." So he said, heapplied the warning in absences, also into the same -up to the category of not coming into work and notcalling in; and therefore, that the second time when Ididn't come in and didn't call in, that was punishableby a suspension.Now I was in a position that I had used up one insuspensions, and that I could be liable for a dismissal;and he was going to keep that in mind. He didn't wantto make a snap decision. I asked him when he thoughthe might make up his mind, and he said, "Well, thisbeing a Thursday," he said, "If I don't call you beforeMonday, then you can consider yourself -that youcan come back to work.", and I said, "All right,", and Ileft the meeting.On June 10, 1976, Plant Manager Kelly decided todischarge Mozley. Such decision was made after consulta-tion with the Company's attorney and with the parentcompany's labor relations director. Such decision wasbased upon a consideration of what Kelly would have doneunder normal circumstances. Thereafter, SupervisorMcCormick was instructed to complete the paperworkconcerning Mozley's discharge.On June 14, 1976, Mozley telephoned the plant, spoke toForeman Chapman, told Chapman that he understood hehad been fired and that he had not been officially notifiedof his discharge, and asked Chapman if it were true that he(Mozley) had been fired. Chapman told Mozley that it wastrue that he had been fired.6. Michael Groff and Patrick O'Connor were fired onJune 11, 1976, with the assigned reason that they were firedfor leaving the premises on a coffeebreak and reportingback late.In addition to all of the foregoing facts, the followingfacts relevant to the issues involved may be noted.Respondent's records of warnings and discipline for Groffreveals the following: On February 10, 1975, Groffreceived a written warning for being late on February 3, 4,and 7; on November 7, 1975, Groff received a writtenwarning for "damage done to the new slitter blade due tocarelessness"; on February 6, 1976, Groff received awritten warning for "coming in late" on February 2, 3, and5; on March 15, 1976, Groff received a written warning forcoming in late; and on April 2, 1976, Groff received asuspension of 3 days for coming in late.Kelly was asked if he had not testified to having instructed McCormick onJune 9, 1976, to prepare the paperwork. Considering the events of June 10.1976, 1 am persuaded that Kelly truthfully denied having given suchinstructions. Considering the exhibit as to the effective day of discharge. Iam persuaded that McCormick was told on June 10, 1976. to prepare thepaperwork, and did so, dating the same as June 9, 1976.618 T. F. E. INDUSTRIESRespondent's records for Patrick O'Connor reveal thefollowing: On March 4, 1976, O'Connor received a writtenwarning for coming in late; on March 22, 1976, O'Connorreceived a second written warning for coming in late; andon April 22, 1976, O'Connor received a 3-day suspensionfor coming in late.The Respondent's employees have a break period eachmorning.14 The commencement of the break period isflexible and depends upon the arrival time of a coffeetruck. The normal practice is that Foreman Chapmanannounces the break period upon the arrival of the coffeetruck and, after the last employee has visited the coffeetruck, allows the break to continue for about 10 minutes.Most of the employees are free to take their breakimmediately after Chapman has announced the break. Afew of the employees assigned to jobs in the pressuresensitive room have to wait to be relieved by a leadman orsomeone else to take their break. Such employees in thepressure sensitive room on certain jobs take breaks one at atime.Much testimony was presented as to the determinationof how long the break periods really were. The sum of theevidence persuades that the break periods averaged around15 minutes in length.The facts reveal that Foreman Chapman had, in the past,been somewhat lenient with employees Groff andO'Connor as to attendance, as to overstaying breaks, andas to leaving the premises without permission. The factsreveal, however, that Chapman had tightened up withrespect to the issuance of discipline to O'Connor andGroff, and had warned O'Connor and Groff aboutadhering to the rules concerning overstaying breaks andleaving Respondent's premises without permission. Thefacts are clear that O'Connor, at least, had agreed to abideby the 10-minute breaktime.Foreman Chapman had in the past, when he was goingto be absent, alerted Foreman Merrill to the problem oflocating O'Connor and Groff, apparently at the end ofbreak periods and other times. Chapman had told Merrillof a place in the bushes near the plant where O'Connor andGroff liked to take their breaks.On June 10, 1976, Chapman apparently had to be awayfrom the plant because of illness. On such date ForemanMerrill was executing the responsibilities of supervisionnormally carried out by Chapman.On June 10, 1976, the morning break period commencedaround 10 minutes to 9 a.m. Sometime after the breakperiod started, an office clerical called Foreman Merrilland asked for Groffs and O'Connor's labor tickets. Merrillapparently took a fast look for Groff and O'Connor andthen left a note for Calabro, their leadman, that he waslooking for Groff and O'Connor and could not find them.After Calabro had timed or estimated that O'Connor,whom he had relieved for break, had been gone for 10minutes, Calabro looked for Groff and O'Connor and wasunable to find them. Calabro then saw Merrill and told himin effect that the two were probably on break but he could14 The facts are based upon a composite of the credited aspects of thetestimony of Walker. Chapman, Kelly. Calabro. O'Connor, and Merrill.1, I credit Merrill's timing of events. O'Connor testified to the effect thathe and Groff returned to work from the break approximately 5 minutes late.not find them. Merrill and Calabro then both lookedunsuccessfully for Groff and O'Connor. Later Groff andO'Connor, who had left the plant premises on theirmotorcycles without permission, returned to the plantaround 9:30 a.m.15Calabro told Groff and O'Connor thatForeman Merrill wanted to see them. Groff and O'Connorwent to see Merrill. Merrill told Groff and O'Connor thatthe break period was for 10 minutes, that he knew theytook more than 10-minute breaks, that, however, as long ashe was foreman they should not let it happen again, thatthe next time they did they would go out the door, and thathe had to tell his boss where they had been. Groff andO'Connor apologized and said that it would not happenagain. Groff and O'Connor then returned to work.In the meantime, while Merrill was looking for Groff andO'Connor, Merrill had reported to Plant Manager Kellythat he could not find Groff and O'Connor. Later, afterGroff and O'Connor had returned to work after breaktime,Merrill reported, about 20 minutes later, to Kelly that thetwo had returned to work.On June 11, 1976, Foreman Chapman and PlantManager Kelly discussed Groffs and O'Connor's leavingthe plant without permission during breaktime andreturning late from said break. At this time Plant ManagerKelly decided to fire Groff and O'Connor for extendingtheir break period and for leaving the plant premisesduring such time without permission. Merrill was presentand had been called in apparently for the discussionconcerning Groff and O'Connor and in connection withthe issuance of discipline to Johnson for being late.Chapman then went out to see Groff and O'Connor andasked them if they had taken their motorcycles out onbreak the day before. Upon receiving an affirmative reply,Chapman told Groff and O'Connor that they weredismissed.7. Stanly Johnson was given a 3-day suspension onJune 11, 1976, for being late. Respondent's records and thetestimony of witnesses reveal that on December 4, 1974,Johnson received a written warning for being absent andfor being late for work; on December 9, 1974, Johnsonreceived a second written warning for being late; and onMarch 31, 1976, Johnson was demoted as departmentleader because he punched a man working under him.In addition to all of the facts previously set forth, thefollowing facts are relevant to the issue as to whetherRespondent violated Section 8(aX3) and (1) of the Act bythe issuance of the 3-day suspension to Johnson on June11, 1976.Around 2 or 3 weeks before June I 11, 1976, Johnsonapparently had car trouble, was absent from work, andexplained the basis of his absence as having to have his carworked on. For some reason Respondent checked the placeit thought Johnson was having his car fixed and from suchcheck did not believe Johnson's explanation. Respondentdid not discipline Johnson for this event. Whether thefailure to discipline Johnson arose from uncertainty as toConsidenng the total testimony of Memill and Calabro as to the timing ofevents, I am persuaded that such testimony of Merrill's is more crediblethan that of O'Connor's as to the timing of events.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere Johnson had related or had his car fixed is notrevealed by the evidence.On or about June 8, 1976, because of car trouble,Johnson was riding to work with his sister or a fellowemployee named Oakley. On June 8, 1976, Johnsontho'ght he had asked Oakley for a ride to work, apparentlyhad not made such a request, discovered he would be latefor work, called Foreman Merrill, and told Merrill that hewould be late and was told by Merrill in effect, "All right."Johnson thereafter reported to work late on June 8, 1976.On June 9, 1976, Johnson reported late for work. On June 8and 9, 1976, Johnson spoke to Foreman Merrill andindicated in effect that part of his problem about getting towork on time was because he had a problem with his carbattery. Merrill told Johnson he should get the batteryfixed. On June 10, 1976, Johnson had apparently madearrangements with employee Oakley to ride to work.Oakley overslept on June 10, 1976, and called in andreported to Foreman Merrill that he and Johnson would belate. Oakley and Johnson reported late to work on June 10,1976.On June 10, 1976, Foreman Merrill gave Johnson averbal warning for reporting to work late. Merrill toldJohnson that Kelly had said he was upset that the Unionwas voted in, that the men would try to get away witheverything they could, and that this was why he was givinghim the verbal warning.On June 11, 1976, Plant Manager Kelly consulted withForeman Merrill about the imposition of discipline onJohnson. Kelly decided that Johnson had been habituallylate and because of this and his past record that Johnsonshould receive a 3-day suspension. Kelly instructed Merrillto give Johnson a 3-day suspension for being late and togive Oakley a written warning for being late. Merrill thengave Johnson the 3-day suspension for being late andapparently gave Oakley a written warning for being late.Contentions and ConclusionsThe General Counsel contends that the discharges ofGroff, O'Connor, and Mozley on or about June 11, 1976,and the suspension of Johnson on June II, 1976, for 3 days,were discriminatory and in violation of Section 8(a)(3) and(I) of the Act because Respondent retaliated againstemployees by enforcement of rules because the employeeshad selected the Union. Respondent contends that thedischarge of Groff, O'Connor, and Mozley, and thesuspension of Johnson were not for discriminatory orretaliatory reasons but were simply because the employeeshad violated plant rules or engaged in conduct warrantingdiscipline.Considering all of the evidence, I am persuaded andconclude and find that the evidence is insufficient to revealthat Respondent retaliated against employees because theyselected the Union on June 9, 1976, by enforcement ofplant rules or discipline.First, I note that the General Counsel does not contendor argue a theory that Respondent had knowledge of theindividual employees' union activities or desires or thatsuch employees were singled out for discriminatorytreatment on such basis. Nor would the facts support suchtheory.The evidence of violative conduct on Respondent's partis limited to unlawful promise of benefits and to unlawfulinterrogation. There is no evidence of threats of reprisals orother evidence to reveal a propensity to discriminate.There is evidence that Plant Manager Kelly indicated toemployees before the election that a vote for the Union wasa vote against him. This evidence, however, was in thecontext of campaign argument wherein the Union hadargued that the employees were deficient in benefits, andKelly was arguing to employees that he had securedbenefits for them. The issue was posed by Kelly to theemployees that if they voted for the Union, they weresaying in effect that he had failed in securing benefits forthem. It would be speculative to infer that this constituteda message of threat or reprisal if the employees voted forthe Union or to assume from this that Kelly would beinclined to retaliate against employees if they voted for theUnion.There is also evidence that Kelly was concerned that theemployees, having selected the Union, might abuseviolations of plant rules. This, coupled with enforcement ofrules, does not mean, however, that rules are enforced in adiscriminatory manner or as a means of retaliation.Much litigation occurred concerning Respondent's rules,enforcement thereof, and whether Respondent was lenientin the enforcement of rules. The overall evidence revealsthat Respondent did enforce its rules, and did follow anacross-the-board progressive discipline factor. The evi-dence revealed some leniency in the application of rules asregards O'Connor and Groff. It is clear, however, thatForeman Chapman had tightened up in the enforcement ofrules with O'Connor and Groff and had warned the twoemployees about their conduct.The facts are also clear that Respondent was lenient asregards some violations of lateness and absences. Therecord of discipline clearly reveals that the rules were,however, generally enforced.As to the discharge of Groff and O'Connor, thebackground facts as to Chapman's tightening up of rulesenforcement indicate the probability that Chapman wouldhave instituted discharges for Groff and O'Connor undercircumstances wherein Plant Manager Kelly was aware oftheir violations of the rules. The events leading to Groffsand O'Connor's discharges occurred while Chapman wasaway from work. The facts reveal that Kelly believed inenforcement of the plant rules, that Foreman Merrill wasunhappy about not being able to find Groff and O'Connoron June 10, 1976, and that Kelly was aware of all the facts.Under these circumstances, I am persuaded that Chapmanwould not try to protect Groff and O'Connor, and I ampersuaded that Respondent simply discharged Groff andO'Connor for violation of plant rules.I have considered the fact that the discharges of Groff,O'Connor, and Mozley, and the suspension of Johnsonfollowed closely the date of the election on June 9, 1976.The facts are clear that the employees violated rules andengaged in conduct otherwise warranting discipline. Unionactivity does not insulate an employee from discharge forreasons unrelated to union activity.As to Mozley, the facts are clear that he engaged in namecalling and acted insubordinately toward both Alfano and620 T. F. E. INDUSTRIESMcCormick on June 9, 1976. Although the facts reveal thatvulgar and profane language was commonplace, the factsdo not reveal that personally directed or personallyinsulting language was condoned. Mozley's calling Alfanoa "horse's ass" and an "ass hole" was personally directed,insulting, and insubordinate in the context of the receipt ofinstructions. Similarly, Mozley's telling McCormick to shutthe machine down himself was an act of insubordination.As to the contention that Respondent's June 8, 1976,offer of benefits insulated Mozley in effect from discharge,I note the following. The fact that promises of benefits aremade in an election campaign does not necessarily revealthat such promises are sincerely meant or intended to bekept. In this case, I am persuaded that Respondent wastrying to persuade Mozley to vote against the Union. I amnot persuaded that Respondent intended to make him aninspector or to ignore his problem with alcohol. Even thedialogue between Mozley and Respondent's supervisorsrelating to the possibility of Mozley's getting the inspector'sjob was postulated upon the fact that Mozley's problemwas one that he could control.The sum of the evidence reveals that Mozley had had acouple of beers shortly before being at work, became angryand insubordinate to a person, part of management, wasinsulting, and was fired because of this in connection witha background of warnings and suspension discipline.As to Johnson, Johnson was late for 3 days in a row.Under the circumstances, Respondent cannot be said to bewithout justification in giving a 3-day suspension forlateness. Oakley, the other employee late on June 10, 1976,was given a written warning.Considering all of the evidence, I conclude and find thatthe facts are insufficient to reveal that Respondent violatedSection 8(a)(3) and (1) of the Act by the discharges ofGroff, O'Connor, and Mozley, or the suspension ofJohnson. Accordingly, it will be recommended that theallegations of conduct violative of Section 8(a)3) and (I) ofthe Act be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. T. F. E. Industries, a Division of Dayco, Inc.,Respondent herein, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local No. 64, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesproscribed by Section 8(aX 1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusins of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 16The Respondent, T. F. E. Industries, a Division ofDayco, Inc., Warwick, Rhode Island, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees about their orother employees' union activities or desires.(b) Promising or offering employees benefits to dissuadethem from supporting the Union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawful agree-ments in accord with Section 8(aX3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at Respondent's plant at Warwick, RhodeIsland, copies of the attached notice marked "Appen-dix." 7 Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.i? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Lahor Relations Board."621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesabout their or other employees' union activities ordesires.WE WILL NOT promise or offer our employeesbenefits to dissuade them from supporting the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act except tothe extent that such rights may be affected by lawfulagreements in accordance with Section 8(a)(3) of theAct.T. F. E. INDUSTRIES, ADIVISION OF DAYCO, INC.622